F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit

                                                                      November 10, 2005
                         UNITED STATES COURT OF APPEALS

                                   TENTH CIRCUIT                         Clerk of Court


 CHARITY LEHNERT,

           Plaintiff-Appellant,                       No. 04-1529
           v.                                         (D. Colorado)
 BILL HERSH, Lieutenant;                       (D.C. No. 01-B-859 (BNB))
 THOMAS HAYNIE, Lieutenant;
 RODNEY RUBEN, Lieutenant;
 JOEL LEVY, Captain; LINDA
 FICSHER, Lieutenant; KAREN
 RAYL, Lieutenant; MARY WEST,
 Division 2 Director;

           Defendants,

 and

 T. UNRUH, Captain; BECKY
 TORRI, Major; NOBLE
 WALLACE, Warden; RANDY
 LIND, Captain,

           Defendants-Appellees.




                              ORDER AND JUDGMENT *



       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10 TH C IR . R. 36.3.
Before EBEL, McKAY, and HENRY, Circuit Judges. **


      Charity Lehnert appeals the district court’s order denying her Motion for

Rehearing, filed in the district court on August 20, 2004. We affirm the district

court’s decision.



                                 I. BACKGROUND

      In May 2001, Ms. Lehnert filed this pro se 42 U.S.C. § 1983 action alleging

that she had been subjected to physical abuse while incarcerated at the Denver

Women’s Correctional Facility. Ms. Lehnert failed to respond to several court

orders, and, as a result, on January 2, 2002, the district court dismissed her

complaint.

      On December 11, 2003, Ms. Lehnert filed a motion for relief from the

judgment pursuant to Fed. R. Civ. P. 60(b)(1). She asserted that she had been

incarcerated since August 7, 2001 and “did not receive notice of any judgment

against her and was confused and misinformed about federal civil procedures in

question.” Rec. doc. 28, at 1-2.




      After examining the briefs and appellate record, this panel has determined
      **

unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See F ED . R. A PP . P. 34( F ). The case is therefore submitted without oral
argument.

                                          -2-
      On May 7, 2004, the district court denied Ms. Lehnert’s Rule 60(b)(1)

motion. The court stated:

               I cannot conclude that the grounds argued by Plaintiff
               constitute excusable neglect. The record here indicates
               that after Plaintiff filed her initial complaint, she informed
               the court of a new address when her mail was not properly
               forwarded to her in June 2001. As a result, it is clear that
               Plaintiff was aware that in order to receive pleadings from
               the court in this matter, she would need to inform the court
               of any change of her address. The record further reveals
               that Plaintiff had no contact with the court, after paying
               her filing fee in July of 2001, until ten months later when
               Plaintiff finally notified the court of her new address in
               May 2002.

Rec. doc. 29, at 2-3 (Order, filed May 7, 2004). The court further noted that

despite notifying the court of her new address in May 2002, Ms. Lehnert did not

seek relief from the dismissal of her case until many months later.

      On August 20, 2004, Ms. Lehnert filed a Motion for Rehearing. She cited

Fed. R. Civ. P. 60(b)(1). As grounds for relief, she again asserted that she had

not received mail from the district court. See Rec. doc. 30. The court denied

that motion.



                                    II. DISCUSSION

      Because she cited Fed. R. Civ. P. 60(b)(1) and argued that the court should

vacate its order of dismissal on grounds of excusable neglect, we view Ms.

Lehnert’s August 2004 Motion for Rehearing as a motion for relief from the

                                            -3-
judgment pursuant to Fed. R. Civ. P. 60(b)(1). Rule 60(b)(1) provides that a

district court may grant relief from a judgment due to “mistake, inadvertence,

surprise or excusable neglect.” A Rule 60(b) motion “shall be made within a

reasonable time, . . . and . . . not more than one year after the judgment, order, or

proceeding was entered or taken.”

      We review the denial of a Rule 60(b) motion for an abuse of discretion.

FDIC v. Oldenburg, 38 F.3d 1119, 1123 (10th Cir. 1994). “Relief under Rule

60(b) is extraordinary and may only be granted in exceptional circumstances.”

Bud Brooks Trucking, Inc. v. Bill Hodges Trucking Co., 909 F.2d 1437, 1440

(10th Cir. 1990).

      Here, Ms. Lehnert’s August 20, 2004 Motion for Rehearing was untimely:

she filed it more than two and one-half years after the district court’s order of

dismissal. Moreover, for the reasons set forth in the district court’s order denying

her first Rule 60(b) motion, Ms. Lehnert has not established excusable neglect

warranting relief under Rule 60(b).



                                 III. CONCLUSION

      Accordingly, we AFFIRM the district court’s denial of Ms. Lehnert’s

Motion for Rehearing. We also DENY Ms. Lehnert’s motion to proceed in forma




                                          -4-
pauperis in this appeal. Ms. Lehnert is therefore responsible for the immediate

payment of the unpaid balance of the appellate filing fee.



                                Entered for the Court,



                                Robert H. Henry
                                United States Circuit Judge




                                         -5-